O1/18/2Q2A SEB TID TEAR GOL RAISROMIA DoculfthiChARKABYRA 1/19/21 PabkEAKoFUARISRUR AD 093/011

FILED

IN THE UNITED STATES DISTRICT COURT FOR JAN 19 2021

THE NORTHERN DISTRICT OF WEST VIRGINIA U.S. DISTRICT
CLARKSBURG CORT-WVND

URG, WV 26304
UNITED STATES OF AMERICA,

Criminal No__// 21 @7@ 10 TSK m3A

v:
Violations: 18 U.S.C, § 2243(b)
18 U.S.C, § 2244(a)(4)
HEATHER D. OBRAD, 18 U.S.C. § 2246(3)

Defendant.

 

 

INFORMATION
The United States Attorney charges that:
COUNT ONE
(Abusive Sexual Contact)

Between on or about August 2020 and on or about October 2020, in Preston County, in
the Northem District of West Virginia, within the special maritime and territorial jurisdiction of the
United States, the defendant, HEATHER D. OBRAD, knowingly engaged in sexual contact with
M.C., namely, intentionally touching his genitalia with the intent to arouse him or gratify his sexual
desires while M.C. was in official detention at Federal Correctional Institution Hazelton, a federal
prison, and was under her custodial, supervisory, or disciplinary authority, in violation of Tide 18,
United States Code, Sections 2243(b), 2244(a)(4), 2246(3).

di) |fenf

WIKSZIAM I. POWELL
United States Attomey

Christopher L. Bauer
Assistant United States Attorney
